Opinion filed November 8, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00236-CV
                                        __________

                            KATHYRN DRAKE, Appellant

                                               V.

                                 ANSON PARK, Appellee


                          On Appeal from the County Court at Law
                                     Tayor County, Texas
                                 Trial Court Cause No. 22,109



                           MEMORANDUM OPINION
       Kathyrn Drake, who is not represented by counsel, initiated an appeal from a judgment
evicting her from an apartment. Drake has not been in contact with this court since the appeal
was filed, has not provided this court with an accurate mailing address, and has not complied
with our directive to file an amended notice of appeal. We dismiss the appeal.
       By letters dated August 14, 2012, and September 14, 2012, this court attempted to notify
Drake that her notice of appeal did not comply with TEX. R. APP. P. 25.1. In the first letter, we
requested that Drake file a proper notice of appeal. In the second letter, we requested that Drake
respond to our letter by showing grounds to continue the appeal and warned Drake that the
appeal could be dismissed absent such a response. We sent the September 14 letter by certified
mail to the address that Drake supplied to this court, but the letter was returned to this court
unclaimed with a notation that the post office was unable to forward. Unrepresented parties to
an appeal are required by the Texas Rules of Appellate Procedure to provide the appellate court
with a mailing address. TEX. R. APP. P. 9.1(b), 32.1(a)(2). Because Drake has not complied with
the directive of this court regarding her notice of appeal and has not provided this court with an
accurate mailing address, we dismiss this appeal. See TEX. R. APP. P. 42.3.
           The appeal is dismissed.


                                                                                   PER CURIAM


November 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th Court of Appeals.1




           1
               Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment to the 11th Court of
Appeals.

                                                                   2